Title: William Short to John Jay, 25 March 1790
From: Short, William
To: Jay, John



Dear Sir
Paris March 25th. 1790

Whilst I was writing my last letter on the 17th. of this month, the national assembly received one from M. de Montmorin which brought before them in an indirect way, the subject of the disturbances in Brabant. This letter dated the 15th. inst. informed them that the Sieur Van der Noot had in the month of January addressed a letter to the King that his Majesty had then deemed it neither becoming his justice, his prudence, or his dignity to receive it—that lately two inhabitants of Brabant, calling themselves Deputies from the Belgick States had informed him (M. de Montmorin) that they desired to deliver him a letter from their constituents—that the King considering that the reasons of his former refusal still subsisted; and were even strengthened by the actual situation of affairs in the low-countries, had determined in like manner that the letter should not be recieved, and had desired him to announce it to the national assembly. Immediately after the reading of the Minister’s letter, the Marquis de la fayette, who had also recieved a letter from the Congress of the Belgick States, as I formerly mentioned to you, observed that notwithstanding his respect for that body, he could not consider them as vested with the sovereignty derived from the people, and therefore proposed that the assembly, imitating the wisdom of the King, should not recieve the letter addressed to them by the President of the Congress.—After a very short debate in which there appeared little or no difference of opinion, it was agreed to pass on to the order of the day, without taking any decision concerning the affair of Brabant.  It is certain that France is neither in a condition or disposition to interfere in the disturbances of that country at present. It is equally certain also that should they interfere it would be in favor of that party which is in opposition to the States of Brabant.—Late intelligence from Brussels informs us that a large party of the populace, supposed to be excited and paid by Van der Noot as at the head of the States and Prussian interest, had been guilty of the excesses of plundering several houses belonging to those of the party called patriotic. A company of volunteers commanded by M. de Walkiers one of the chiefs of this party, had fired on and killed several of the populace. In order to calm them he was forced to resign his command of the volunteers and fly from Brussels. The States in order to attach the populace to their interests distributed a considerable sum of money among them under pretext of preventing them from continuing to plunder. In this state of parties, foreign influence as you may suppose will have great weight in deciding the event. We have just recieved the account of the arrival of the King of Hungary at Vienna, but know as yet of no measure that he may have taken concerning the Netherlands. The overture which he had prepared before the Emperor’s death, and sent from Florence, was mentioned to you in a former letter. Should the States of the several provinces supported by Prussia, Holland and England, discover that they intend to reserve the sovereignty to themselves, there is no doubt that the richest and best informed of the order of the  tiers etat, would be for listening to the terms offered by the King of Hungary. Their first wish is independence with a free constitution of their own formation, their second a dependence on the house of Austria.
We have just learned that the Diet of Poland have refused the principal articles of the treaty offered by the Court of Berlin. The conditions which displeased them were the cession of the sovereignty of Dantzick, and of Thorn, to the King of Prussia. In the first moments of enthusiasm for this alliance a person had been sent by the Diet in order to negotiate a considerable loan offered them at Berlin. They have since recalled him and determined that the loan should be supplied by a patriotic subscription in Poland. The King has given his diamonds to the amount of half a million of florins. M. de Lucchesini the Prussian envoy informed the commission of foreign affairs at Warsaw on the 10th. of this month, that since they had thought proper to reject the friendly overtures of his master, he should take no other steps in the business until they should think proper to make proposals themselves. There is  no doubt the courts of Petersburg and Vienna will endeavour to profit of this coolness. Terms of a treaty have been already sent by the latter to the Diet.—Thus a country which has been for some time accustomed to be plundered by its more powerful neighbours, accidentally finds itself in a condition to have its friendship and alliance at present sollicited by them.
Since my last Mr. Necker has published observations on the report of the committee there mentioned. He shews plainly the errors of their calculations. This is a relief to his reputation as a financier, but is no relief at all to the public treasury. Stocks continue falling. The assembly seem disposed to catch at any expedient provided it is not proposed by the minister. The municipality of Paris have lately proposed a plan by which the ecclesiastical property proposed to be sold to the amount of 400 millions, for present relief, should be put into the hands of the municipalities, and particularly that the city of Paris should be intrusted with the sale of 200 millions. Notwithstanding the numberless objections which presented themselves to this plan, ill digested, and having all the appearance of a job, it was carried by a large majority in the assembly. It was hoped that it would immediately arrange the finances, revive public credit, and call into circulation the specie which has almost entirely disappeared. None of these effects seem likely to arise from it at present.—The King has written a letter to day to the assembly mentioning his surprize that they have not as yet deliberated on the proposal which he had made them through the Minister relative to the board of treasury to be named for the most part of the members of the assembly. Many were for answering at once that the principles the assembly did not admit of it. Others more moderate proposed that the President should be desired to wait on the King and inform him that the assembly would take his proposal into consideration to-morrow. This was passed, but it is known that a large majority are against the proposal.—All those who are friends to a proper constitutional degree of Royal authority in this country, are sorry that the Minister should have thus committed it in a case where the dispositions of the assembly might have been so easily divined, and where there is every reason to believe that even if they could have been brought to accept the proposal, the members of the board of treasury would immediately have lost the confidence of the assembly in such a manner as not to have produced the effect desired.
I have had several conversations with some of the members of the committee named for reforming the taxes. It seemed a proper  time to induce them to change that raised on tobacco by the exclusive sale in the hands of the farmers general. By the desire of one of these members I reduced to writing in a private letter to him my ideas on the subject. I proved to his satisfaction that by rendering the sale of that article free, the public revenue would not be diminished—that this country would be enabled by its medium to extend her commerce with us to its amount—that she would purchase that article immediately of the owners and pay for it in the productions of her soil and manufactures—that she would thus inspire a taste for her wines and her merchandises to a people who though only three millions at present were increasing rapidly, and who offered the singular advantages of furnishing raw materials and recieving only those which were in a manufactured state. I have no doubt that this article will be relieved from its present shackles ere long. Many of the committee are for effecting it at present. Others fear that the assembly will not venture to change immediately the mode of collecting a revenue of so considerable an amount, and particularly as that mode of collection relative to the article of tobacco, is not complained of by the poorer and more numerous classes of the people, whose immediate relief is the principal object of the changes proposed by the assembly in the collection of public revenue.
I have lately recieved a letter from Bordeaux which informs me that the French packets not only sail from thence in the most irregular manner possible, as to time, but frequently without giving notice, so that letters intended to be sent by them are left. Mr. Bondfield who writes me this does not say whether a letter which I sent him for you to be forwarded by the French January packet had been despatched by it. My knowlege of their irregularity had prevented my making further use of them. I mention this circumstance Sir that you may not be surprized at French packets arriving sometimes at N. York without bringing letters from me.—As yet I have recieved no acknowlegement from you of the reciept of any of my letters. Every day now adds to my anxiety on this subject. My last from you was of the 11th. of December. I should have hoped that some of my letters would have arrived before that period. The conveyances from hence are irregular and uncertain, but I have always taken every possible precaution to insure the safety and expedition of my despatches. I still continue to address you my letters, having as yet no official information, of your having a successor in the department of foreign affairs, and being desirous to lose no opportunity of assuring you of the sentiments of respect  & attachment with which I have the honor to be, Sir, Your most obedient humble servant,

W: Short

